

115 HR 408 IH: American Future Healthcare Act of 2017
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 408IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. King of Iowa (for himself, Mr. Carter of Georgia, Mr. Gohmert, Mr. Lamborn, Mr. Westerman, Mr. Webster of Florida, Mr. McClintock, and Mr. Stewart) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to expand health savings accounts, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the American Future Healthcare Act of 2017. 2.Reform of Health Savings Accounts (a)Repeal of high deductible health plan requirementSection 223(a) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (a)Deduction allowedIn the case of an individual, there shall be allowed as a deduction for a taxable year an amount equal to the aggregate amount paid in cash during such taxable year by or on behalf of such individual to a health savings account of such individual..
 (b)Increase in deductible HSA contribution limitationsSection 223(b)(1) of such Code is amended by striking the sum of the monthly and all that follows through eligible individual and inserting $10,000 ($20,000 in the case of a joint return). (c)Medicare eligible individuals eligible To contribute to HSASection 223(b) of such Code is amended by striking paragraph (7).
 (d)Purchase of health insuranceSection 223(d)(2) of such Code is amended— (1)by striking subparagraphs (B) and (C), and
 (2)by striking Qualified medical expenses.— and all that follows through The term and inserting Qualified medical expenses.—The term. (e)Cost-of-Living adjustment for catchup contributionsSection 223(f)(1) of such Code (as redesignated by subsection (g)(3)) is amended by striking Each dollar amount in subsections (b)(2) and (c)(2)(A) and inserting In the case of a taxable year beginning after December 31, 2016, each dollar amount in paragraphs (1) and (2) of subsection (b).
 (f)Cost-of-Living adjustment indexed to CPI medical care componentSection 223(f) (as so redesignated) is amended by adding at the end the following new paragraph:  (3)CPI medical care component (A)In generalFor purposes of paragraph (1), the cost-of-living adjustment determined under section 1(f)(3) for the calendar year shall be determined by substituting CPI medical care component for CPI.
 (B)CPI medical care componentFor purposes of subparagraph (A), the term CPI medical care component means the medical care component for the Consumer Price Index for All Urban Consumers published by the Department of Labor..
			(g)Conforming amendments
 (1)Section 223(b) of such Code is amended by striking paragraphs (2), (5), and (8) and by redesignating paragraphs (3), (4), and (6) as paragraphs (2), (3), and (4), respectively.
 (2)Section 223(b)(3) of such Code (as redesignated by paragraph (1)) is amended by striking the last sentence.
 (3)Section 223 of such Code is amended by striking subsection (c) and redesignating subsections (d) through (h) as subsections (c) through (g), respectively.
 (4)Section 223(c)(1)(A) of such Code (as redesignated by paragraph (3)) is amended— (A)by striking subsection (f)(5) and inserting subsection (e)(5), and
 (B)in clause (ii) by striking the sum of— and all that follows and inserting the dollar amount in effect under subsection (b)(1).. (5)Section 223(f)(1) (as redesignated by paragraph (3)) is amended by striking calendar year 2003 and inserting calendar year 2014.
 (6)Section 26(b)(2)(U) of such Code is amended by striking section 223(f)(4) and inserting section 223(e)(4). (7)Sections 35(g)(3), 220(f)(5)(A), 848(e)(1)(v), 4973(a)(5), and 6051(a)(12) of such Code are each amended by striking section 223(d) each place it appears and inserting section 223(c).
 (8)Section 106(d)(1) of such Code is amended— (A)by striking who is an eligible individual (as defined in section 223(c)(1)), and
 (B)by striking section 223(d) and inserting section 223(c). (9)Section 408(d)(9) of such Code is amended—
 (A)in subparagraph (A) by striking who is an eligible individual (as defined in section 223(c)) and, and (B)in subparagraph (C) by striking computed on the basis of the type of coverage under the high deductible health plan covering the individual at the time of the qualified HSA funding distribution.
 (10)Section 877A(g)(6) of such Code is amended by striking 223(f)(4) and inserting 223(e)(4). (11)Section 4973(g) of such Code is amended—
 (A)by striking section 223(d) and inserting section 223(c), (B)in paragraph (2), by striking section 223(f)(2) and inserting section 223(e)(2), and
 (C)by striking section 223(f)(3) and inserting section 223(e)(3). (12)Section 4975 of such Code is amended—
 (A)in subsection (c)(6)— (i)by striking section 223(d) and inserting section 223(c), and
 (ii)by striking section 223(e)(2) and inserting section 223(d)(2), and (B)in subsection (e)(1)(E), by striking section 223(d) and inserting section 223(c).
 (13)Section 6693(a)(2)(C) of such Code is amended by striking section 223(h) and inserting section 223(g). (h)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
			3.HSA Rollover to Medicare Advantage MSA
 (a)In generalSection 138(b)(2) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (A), by adding or at the end of subparagraph (C), and by adding at the end the following new subparagraph:  (C)an HSA rollover contribution described in subsection (d)(5),.
 (b)HSA rollover contributionSection 138(c) of such Code is amended by adding at the end the following new paragraph:  (5)Rollover contributionAn amount is described in this paragraph as a rollover contribution if it meets the requirement of subparagraphs (A) and (B).
 (A)In generalThe requirements of this subparagraph are met in the case of an amount paid or distributed from a health savings to the account beneficiary to the extent the amount is received is paid into a Medicare Advantage MSA of such beneficiary not later than the 60th day after the day on which the beneficiary receives the payment or distribution.
 (B)LimitationThis paragraph shall not apply to any amount described in subparagraph (A) received by an individual from a health savings account if, at any time during the 1-year period ending on the day of such receipt, such individual received any other amount described in subparagraph (A) from a health savings account which was not includible in the individual’s gross income because of the application of section 223(e)(5)(A)..
 (c)Conforming amendmentSection 223(e)(5)(A) of such Code, as amended by section 2, is amended by inserting or Medicare Advantage MSA after into a health savings account. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
			